Citation Nr: 1609864	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether severance of service connection for an acquired psychiatric disorder was proper.

2.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran was afforded a Board hearing before the undersigned in December 2015, and a copy of the hearing transcript (Transcript) has been associated with the record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that, although  the issue of entitlement to a TDIU has been declined previously at the RO level, the issue has once again been raised in this case (see April 2014 VA Form 9), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

The issues of entitlement to service connection for sleep apnea, as well as entitlement to VA Vocational Rehabilitation services pursuant to Chapter 31, Title 38 U.S.C., have been raised by the record in via the April 2014 VA Form 9 (which was not timely filed), but have not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

At the Veteran's hearing, it is clear that the Veteran's representative is contesting the determination that the substantive appeal was not timely.  As such, the AOJ should adjudicate the issue of whether the substantive appeals in 2014 were timely.  If they are found to be timely, the issues should be certified to the Board.  If they are found to be untimely, the Veteran should be provided with appellate rights.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran applied for service connection for an acquired psychiatric disorder in February 2011.  Service connection was granted in August 2012, presumably based on a March 2012 VA examination which diagnosed the Veteran with a depressive disorder and found that it was etiologically-related to the Veteran's active military service.  Thereafter, the Veteran promptly filed a notice of disagreement challenging the initially-assigned disability evaluation of 50 percent.  

An additional VA psychiatric examination, conducted in September 2013 by a different VA examiner, determined that the Veteran did not have a diagnosis of an acquired psychiatric disorder linked to his military career.  Instead, the Veteran was diagnosed with attention deficit/hyperactivity disorder (ADHD) which is considered by VA to be congenital/developmental in nature and not subject to service connection.  In support, the examiner noted that the criteria necessary for a diagnosis of PTSD per the DSM had not been met, and it was also noted that the Veteran changed his purported stressor event (related to an examiner at the time of a prior diagnosis) from a truck accident post-service, which would not qualify as a stressor for service connection purposes, to stressful events which took place during his tours of duty.  The examiner also found clear evidence to show that ADHD was present during the Veteran's childhood years, pointing to neuropsychological testing that was performed in March 2009.

A rating in excess of 50 percent for an acquired psychiatric disorder was denied in March 2014, and the Veteran filed a formal appeal to challenge that initial evaluation the following month.  One day later, in April 2014, the RO proposed to sever the Veteran's initial grant of service connection, finding that clear and unmistakable evidence was made in its decision to grant service connection benefits for a depressive disorder.

In an April 2014 addendum opinion, the original VA examiner, and the subsequent VA examiner, reviewed the evidence of record together and determined that, in fact, a diagnosis of either depressive disorder or posttraumatic stress disorder (PTSD) was not warranted or related to the Veteran's periods of service.  The original examiner did not find military records of depression, and, per the addendum, acknowledged that he had inadvertently applied the PTSD standard (no medical record necessary if the Veteran was in a combat zone and currently suffered from PTSD).  The examiner agreed that the Veteran's primary psychiatric diagnosis was actually a personality disorder which, like ADHD, is considered congenital/developmental and not subject to service connection under applicable VA regulations.  

Service connection for a personality disorder was then denied by the RO in April 2014, and the RO also confirmed that clear and unmistakable evidence was made in its initial decision to grant benefits for an acquired psychiatric disorder.

The Veteran then submitted a medical opinion, by Dr. Urbas, which checked a box indicating that the Veteran had PTSD and depressive disorder and that the conditions were "related to" his period of service.  Without noting any review of the evidence, the provider determined that an acquired psychiatric disorder was related to the Veteran's periods of active service due to the fear of SCUD missile attacks.  Such heightened alert was confirmed by VA in this case, though there is no evidence to demonstrate that the Veteran's base was actually attacked at any point.  This opinion also failed to explain how the DSM-5 criteria for PTSD were met in the Veteran's case.

In August 2014, a VA treatment record again noted a diagnosis of PTSD and depression, but it was unclear whether such were based on an examination or on the Veteran's reported medical history.

In a VA outpatient report from September 2015, an examiner indicated diagnoses of PTSD and major depressive disorder (MDD) as well as a history of bipolar disorder.

The RO requested an additional VA opinion, from the original VA examiner in this case, who again diagnosed only a personality disorder and ADHD in November 2015.  Following an exhaustive review of the file, the examiner again concluded that the Veteran did not meet the diagnostic criteria necessary for a diagnosis of PTSD, and he stated that his prior opinion linking a depressive disorder to the Veteran's periods of active service was incorrect.  Asked to clarify his conflicting reports, the examiner noted that during all three VA examinations, the Veteran did not meet the criteria for a PTSD diagnosis and that the Veteran's accounts have varied over the course of his appeal.  In sum, the examiner found that the Veteran does not have a psychiatric condition that could be associated with his active service in the Army, and that his occasional depressive symptoms are due to the borderline feature of his personality disorder as opposed to a separate psychiatric condition.  The examiner made it very clear that he believed his initial diagnosis, which had served as the basis for service connection, was in error.

In a July 2015 rating decision, service connection for depressive disorder was severed.  VA regulations provide that subject to the limitations contained in §§ 3.114 and 3.957 (neither of which is applicable here), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105.
Since that time, the Veteran testified at a Board hearing, at which his representative took great issue with the examinations that had served as the basis for severing the Veteran's service connection.  The Board has carefully reviewed the November 2015 examination report, and finds it to be exceptionally thorough and well-supported.  

However, recent diagnoses of PTSD and MDD serve to cloud the picture in this case, and in an effort to ensure a correct result in this case, the claim is remanded for an additional VA psychiatric examination, by a wholly different VA examiner, so as to determine whether a currently-diagnosed acquired psychiatric disorder is related to the Veteran's periods of active service.

Of note, the Veteran's claims of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, as well as TDIU are inextricably-intertwined with the issue addressed above, and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination, with an examiner other than one of the two who consulted on the November 2015 examination report.  The examiner should determine whether the Veteran meets the DSM criteria for an acquired psychiatric disorder, other than a personality disorder and/or ADHD, to include but not limited to PTSD, major depressive disorder, and bipolar disorder.  If a diagnosis is rendered, the examiner should specifically explain why such was warranted.

If a diagnoses of an acquired psychiatric disability is found to be supported by the evidence of record, the examiner should indicate whether it is at least as likely as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

If neither PTSD nor depressive disorder is diagnosed, the examiner should explain whether the diagnoses of such in the record are considered to be clearly erroneous and why.  

If PTSD is diagnosed, the examiner should identify the stressor such a diagnosis is based on, considering the Veteran's post-service motor vehicle accident and his military service in the Persian Gulf region.

2.  After completing the above action, and any other indicated development, the Veteran's claims for entitlement to sleep apnea and TDIU must be re-adjudicated following adjudication of the issue of severance of service connection for an acquired psychiatric disorder.  If entitlement to any issue on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


